Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Reports Third Quarter 2008 Financial and Operating Results << Consolidated Revenue Grows 14% to $3.0 Billion, Adjusted Operating Profit Increases 4% to $1.0 Billion, and Net Income Increases 84% to $495 Million; Solid Liquidity Position Further Strengthened with Successful US$1.75 Billion Investment Grade Debt Offering; Wireless Net Subscriber Additions of 239,000 with Continued Growth in ARPU and Reductions in Churn, Cable Operations adds 160,000 Net Additions of Revenue Generating Units on its Cable Facilities and Drives Further Margin Expansion to 41.7%; Strong Apple iPhone Sales of Approximately 255,000 Units Drive Higher Wireless Acquisition and Retention Costs >> TORONTO, Oct. 28 /CNW/ - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and nine months ended September 30, 2008. << Financial highlights are as follows: Three months ended Nine months ended September 30, September 30, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue $ 2,982 $ 2,611 14 $ 8,394 $ 7,436 13 Operating profit(1) 1,085 986 10 3,176 2,215 43 Net income 495 269 84 1,140 383 198 Net income per share: Basic $ 0.78 $ 0.42 86 $ 1.79 $ 0.60 198 Diluted 0.78 0.42 86 1.79 0.60 198 As adjusted:(2) Operating profit(1) $ 1,025 $ 984 4 $ 3,092 $ 2,728 13 Net income 465 268 74 1,096 753 46 Net income per share: Basic $ 0.73 $ 0.42 74 $ 1.72 $ 1.18 46 Diluted 0.73 0.42 74 1.72 1.17 47 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles ("GAAP"). See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period" for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled "Key Performance Indicators and Non- GAAP Measures". (2) For details on the determination of the 'as adjusted' amounts, which are non-GAAP measures, see the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". The 'as adjusted' amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The 'as adjusted' amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation (recovery) expense; (iii) integration and restructuring expenses; (iv) an adjustment for Canadian Radio-television and Telecommunications Commission ("CRTC") Part II fees related to prior periods; and (v) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt and the related income tax impact of the above amounts. Highlights of the third quarter of 2008 include the following: - Generated continued double-digit growth in quarterly revenue of 14%, while net income increased to $495 million (or to $465 million on an adjusted basis), and adjusted operating profit less interest expense and PP&E additions was steady at $442 million. - Wireless subscriber net additions totalled 239,000, with postpaid net additions of 191,000. Postpaid monthly ARPU (average revenue per user) increased 4% year-over-year to $78.46 driven in part by the 38% growth in data revenue to $253 million, representing 16.5% of network revenue. - Wireless launched the Apple iPhone 3G in Canada on July 11, 2008 and activated approximately 255,000 of the devices during the quarter. Approximately one-third of these activations were to subscribers new to Wireless with the other two-thirds being to existing Rogers Wireless subscribers who upgraded to the iPhone and committed to new term contracts. The vast majority of iPhone subscribers have attached both voice and monthly data packages and are generating monthly ARPU considerably above the monthly ARPU generated from Wireless' overall subscriber base. The initial sales volumes of this device drove significantly higher acquisition and retention costs at Wireless. - Canada's Advanced Wireless Services ("AWS") wireless spectrum auction ended on July 21, 2008 following 39 days and 331 rounds of bidding with bids totalling $4.25 billion. Wireless was the only carrier to successfully acquire 20 MHz of spectrum across all 13 provinces/territories with winning bids that totalled approximately $1.0 billion, or approximately $1.67/MHz/pop. - Cable's Internet subscriber base grew during the quarter by 29,000 to 1.6 million, and digital cable households increased by 58,000 to reach 1.5 million of which more than 500,000 households now receive high-definition television ("HDTV") services. Cable ended the quarter with 800,000 residential voice-over-cable telephony subscriber lines, reflecting net additions of 55,000 lines for the quarter, of which approximately 23,000 were migrations from the circuit-switched platform. This brings the total penetration of cable telephony customers to 35% of basic cable subscribers up from 26% at September 30, 2007. - Independent research firm comScore Inc. found Rogers Hi-Speed Internet to be the fastest and most reliable Internet access service for residential customers in the Greater Toronto Area. The results, which were based on over 120,000 network speed tests conducted over a four month period in early 2008, showed that the Rogers Hi-Speed Internet product delivers faster speeds across all service tiers when compared to Cable's primary DSL competitor. - Media successfully re-branded the recently acquired channel m television station in Vancouver to OMNI BC and launched two new OMNI stations in Edmonton and Calgary. OMNI's multilingual/multicultural television stations now cover all major markets across Canada and reach approximately 75% of the country's ethnic population. On July 31, 2008, Media also completed the acquisition of the remaining two-thirds interest in Outdoor Life Network ("OLN") that it did not already own, which joins Media's other specialty television assets, including Sportsnet, The Biography Channel, G4TechTV and The Shopping Channel. - Rogers successfully closed US$1.75 billion investment grade debt offerings on August 6, 2008, consisting of US$1.4 billion of 6.8% Senior Notes due 2018, and US$350 million 7.5% Senior Notes due 2038. Proceeds of the offerings were used in part to fund the $1.0 billion purchase of 20 MHz of national spectrum in the recently concluded AWS auction. - Rogers had, at September 30, 2008, approximately $1.8 billion available credit under its $2.4 billion committed bank credit facility that matures in July 2013, which, along with no debt maturities until May 2011, combines to provide a position of substantial liquidity. - Rogers purchased for cancellation 3,077,400 outstanding Class B Non- Voting shares during the quarter for $96.7 million under Board approval to repurchase up to $300 million of outstanding shares. >> "The double-digit revenue growth and continued healthy level of subscriber additions that Rogers generated in the third quarter reflect the quality and utility of our service offerings in the face of an increasingly challenging economic backdrop which we are well financed to endure," said Ted Rogers, President and CEO of Rogers Communications Inc. "The results for the quarter also clearly reflect the substantial and very successful investment Rogers has made to bring Apple's iPhone 3G to more than a quarter million Canadians over a very short period of time. While the upfront cost associated with adding this many iPhone subscribers so rapidly is high, it is an investment that we expect will provide considerable returns in the form of higher revenue per customer and lower churn in subsequent periods." This management's discussion and analysis ("MD&A"), which is current as of October 27, 2008, should be read in conjunction with our Third Quarter 2008 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2007 Annual MD&A and our 2007 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles ("GAAP") for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2007 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States ("U.S.") GAAP for the year ended December 31, 2007. In this MD&A, the terms "we", "us", "our", "Rogers" and "the Company" refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: << - "Wireless", which refers to our wireless communications operations, including Rogers Wireless Partnership ("RWP") and Fido Solutions Inc.; - "Cable" (formerly "Cable and Telecom"), which refers to our wholly- owned cable television subsidiaries, including Rogers Cable Communications Inc. ("RCCI"); and - "Media", which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 53 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including Biography, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club ("Blue Jays") and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. >> "RCI" refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. << SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended Nine months ended September 30, September 30, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue Wireless $ 1,727 $ 1,442 20 $ 4,680 $ 4,037 16 Cable Cable Operations 724 657 10 2,137 1,923 11 RBS 131 140 (6) 394 431 (9) Rogers Retail 108 104 4 300 288 4 Corporate items and eliminations (2) (2) - (7) (7) - 961 899 7 2,824 2,635 7 Media 386 339 14 1,102 953 16 Corporate items and eliminations (92) (69) 33 (212) (189) 12 Total 2,982 2,611 14 8,394 7,436 13 Adjusted operating profit (loss)(1) Wireless 693 686 1 2,167 1,931 12 Cable Cable Operations 302 256 18 873 733 19 RBS 12 7 71 45 4 n/m Rogers Retail 4 2 100 2 (1) n/m 318 265 20 920 736 25 Media 43 46 (7) 96 110 (13) Corporate items and eliminations (29) (13) 123 (91) (49) 86 Adjusted operating profit(1) 1,025 984 4 3,092 2,728 13 Stock option plan amendment(2) - - n/m - (452) n/m Stock-based compensation recovery (expense)(2) 62 (11) n/m 125 (58) n/m Integration and restructuring expenses(3) (2) (5) (60) (10) (21) (52) Adjustment for CRTC Part II fees decision(4) - 18 n/m (31) 18 n/m Operating profit(1) 1,085 986 10 3,176 2,215 43 Other income and expense, net(5) 590 717 (18) 2,036 1,832 11 Net income $ 495 $ 269 84 $ 1,140 $ 383 198 Net income per share: Basic $ 0.78 $ 0.42 86 $ 1.79 $ 0.60 198 Diluted 0.78 0.42 86 1.79 0.60 198 As adjusted:(1) Net income $ 465 $ 268 74 $ 1,096 $ 753 46 Net income per share: Basic $ 0.73 $ 0.42 74 $ 1.72 $ 1.18 46 Diluted 0.73 0.42 74 1.72 1.17 47 Additions to property, plant and equipment ("PP&E")(1) Wireless $ 205 $ 164 25 $ 619 $ 570 9 Cable Cable Operations 187 176 6 493 464 6 RBS 11 18 (39) 25 58 (57) Rogers Retail 5 5 - 12 12 - 203 199 2 530 534 (1) Media 11 27 (59) 49 45 9 Corporate 17 7 143 40 23 74 Total $ 436 $ 397 10 $ 1,238 $ 1,172 6 (1) As defined. See the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". (2) See the section entitled "Stock-based Compensation". (3) Costs incurred relate to the integration of Call-Net Enterprises Inc. ("Call-Net") and Futureway Communications Inc. ("Futureway"), the restructuring of Rogers Business Solutions ("RBS") and the closure of certain Rogers Retail stores. (4) Relates to an adjustment for CRTC Part II fees related to prior periods. See the section entitled "Government Regulation and Regulatory Developments" for further details. (5) See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period". n/m: not meaningful. >> For discussions of the results of operations of each of these segments, refer to the respective segment sections of this MD&A. << Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period >> The items listed below represent the consolidated income and expense amounts that are required to reconcile net income as defined under Canadian GAAP to the non-GAAP measures operating profit and adjusted operating profit for the period. See the "Supplementary Information" section for a full reconciliation to adjusted operating profit, adjusted net income, and adjusted net income per share. For details of these amounts on a segment-by-segment basis and for an understanding of intersegment eliminations on consolidation, the following section should be read in conjunction with Note 2 to the Unaudited Interim Consolidated Financial Statements entitled "Segmented Information". << Three months ended Nine months ended September 30, September 30, (In millions of dollars) 2008 2007 % Chg 2008 2007 % Chg Net income $ 495 $ 269 84 $ 1,140 $ 383 198 Income tax expense 14 166 (92) 337 165 104 Other expense (income), net (12) 10 n/m (25) 6 n/m Change in the fair value of derivative instruments (20) 5 n/m (21) 31 n/m Loss on repayment of long-term debt - - n/m - 47 n/m Foreign exchange loss (gain) 16 (1) n/m 22 (53) n/m Debt issuance costs 16 - n/m 16 - n/m Interest on long-term debt 147 140 5 418 441 (5) Operating income 656 589 11 1,887 1,020 85 Depreciation and amortization 429 397 8 1,289 1,195 8 Operating profit 1,085 986 10 3,176 2,215 43 Stock option plan amendment - - n/m - 452 (100) Stock-based compensation (recovery) expense (62) 11 n/m (125) 58 n/m Integration and restructuring expenses 2 5 (60) 10 21 (52) Adjustment for CRTC Part II fees decision - (18) (100) 31 (18) n/m Adjusted operating profit $ 1,025 $ 984 4 $ 3,092 $ 2,728 13 >> Net Income and Net Income Per Share We recorded net income of $495 million and $1,140 million for the three and nine months ended September 30, 2008, respectively, or basic and diluted earnings per share of $0.78 and $1.79, respectively, compared to net income of $269 million and $383 million, or basic and diluted earnings per share of $0.42 and $0.60, in the corresponding periods in 2007. Income Tax Expense Due to our non-capital loss carryforwards, our income tax expense for the three and nine months ended September 30, 2008 and 2007 substantially represents non-cash income taxes. As illustrated in the table below, our effective income tax rates for the three and nine months ended September 30, 2008 were 2.8% and 22.8%, respectively. The effective income tax rates differed from the 2008 statutory income tax rate of 32.7% primarily due to an income tax credit of $65 million recorded in respect of the harmonization of the Ontario provincial income tax system with the Canadian federal income tax system. The resulting income tax credit will be available to reduce future Ontario income taxes over the next five years. In addition, during the three months ended September 30, 2008, we recorded a future income tax recovery of $48 million primarily relating to a net decrease in the valuation allowance recorded in respect of realized and unrealized capital losses. The effective income tax rates for the three and nine months ended September 30, 2007 were 38.2% and 30.1%, respectively. The effective income tax rate for the three months ended September 30, 2007 differed from the 2007 statutory income tax rate of 35.2% primarily due to a future income tax charge recorded for a reduction in our future tax assets to reflect a decrease in the estimated income tax rate that will apply on the utilization of our income tax losses.
